FILED
                            NOT FOR PUBLICATION                              JUL 10 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50054

               Plaintiff - Appellee,              D.C. No. 5:12-cr-00017-VAP

  v.
                                                  MEMORANDUM*
SALVADOR GONZALEZ-CHAVEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Salvador Gonzalez-Chavez appeals from the district court’s judgment and

challenges the 168-month sentence imposed following his guilty-plea conviction

for conspiracy to possess with intent to distribute a controlled substance, in

violation of 21 U.S.C. § 846. We dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzalez-Chavez argues that the district court erred by miscalculating his

advisory Sentencing Guidelines range. He further argues that his counsel was

constitutionally deficient in failing to object to the erroneous Guidelines

calculation. The government argues that the appeal is barred by the appeal waiver

in the parties’ plea agreement. We review de novo whether a defendant has waived

his right to appeal. See United States v. Bibler, 495 F.3d 621, 623 (9th Cir. 2007).

      In the plea agreement, Gonzalez-Chavez waived his right to appeal “the

procedures and calculations used to determine and impose any portion of the

sentence . . . [and] the term of imprisonment imposed by the Court . . . .” By its

terms, the waiver bars Gonzalez-Chavez’s claim of Guidelines error, and a

defendant “waives the right to argue ineffective assistance of counsel at sentencing

on direct appeal when [he] waives the right to appeal the sentence.” United States

v. Nunez, 223 F.3d 956, 959 (9th Cir. 2000). Contrary to Gonzalez-Chavez’s

contentions, no exception to the waiver applies here. See Bibler, 495 F.3d at 624.

      DISMISSED.




                                           2                                   13-50054